UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6334



JEFFREY D. LANCASTER,

                                              Plaintiff - Appellant,

          versus


JOHN POTTER, Lieutenant,

                                              Defendant - Appellee,

          and


CRAVEN COUNTY JAIL,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-610-5-F)


Submitted:   May 23, 2000                  Decided:   June 21, 2000


Affirmed by unpublished per curiam opinion.


Before LUTTIG and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Jeffrey D. Lancaster, Appellant Pro Se. Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, P.A., New Bern, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey D. Lancaster appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court.   See Lancaster v. Potter, No. CA-98-610-5-F (E.D.N.C.

Feb. 16, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2